Exhibit 99.1 Bronco Drilling Company, Inc. Announces Monthly Operating Results OKLAHOMA CITY, September 10, 2010 (BUSINESS WIRE)—Bronco Drilling Company, Inc. (Nasdaq/GS:BRNC) announced today operational results for the month ended and as of August 31, 2010. Utilization for the Company’s drilling fleet was 61% for the month of August compared to 58% for the month of July and 54% for the second quarter of 2010.The Company had an average of 37 marketed drilling rigs in August compared to 37 in July and 37 for the second quarter of 2010. The average dayrate on operating drilling rigs as of August 31, 2010 was $16,708 compared to $16,715 as of July 31, 2010 and $15,926 for the second quarter of 2010.The increase in average dayrate on operating drilling rigs from the second quarter,is partially due to a wage increase initiated during May for Bronco field personnel that is contractually passed through to Bronco’s customers.The increase in average dayrate as a result of the wage increase was approximately $600 a day. The Company cautions that several factors other than those discussed above may impact the Company’s operating results and that a particular trend regarding the factors above may or may not be indicative of the Company’s current or future financial performance. About Bronco Drilling Bronco Drilling Company, Inc. is a publicly held company headquartered in Edmond, Oklahoma, and is a provider of contract land drilling to oil and natural gas exploration and production companies. Bronco's common stock is quoted on The NASDAQ Global Select Market under the symbol “BRNC”. For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com -1- Bronco Drilling Company, Inc. Rig Status Report as ofAugust 31, 2010 Est. Duration (2) Rig No. Horsepower Rig Type Basin Status (1) Contract Days Date 1 2 400 hp M I 2 5 650 hp M I 3 6 650 hp M Anadarko O 3 wells 4 7 650 hp M I 5 8 1000 hp E Bakken O Term 5/1/2011 6 9 650 hp M I 7 10 1000 hp E Marcellus O Term 1/31/2011 8 11 1000 hp E Marcellus O Term 9/1/2011 9 12 1500 hp E Bakken O Term 6/1/2011 10 14 1200 hp E Anadarko O 5 wells 11 15 1200 hp E Haynesville O Term 55 10/25/2010 12 16 1400 hp E Bakken O Term 3/1/2011 13 17 1700 hp E Anadarko O well to well 14 20 1400 hp E Bakken O Term 6/10/2012 15 21 2000 hp E Haynesville O Term 12/31/2010 16 22 1000 hp E Bakken O Term 7/26/2011 17 23 1000 hp E Bakken O Term 1/15/2011 18 25 1500 hp E Cotton Valley O Term 9/1/2011 19 26 1200 hp E Haynesville O Term 12/31/2010 20 27 1500 hp E Bakken O Term 3/31/2011 21 28 1200 hp E Bakken O Term 12/15/2010 22 29 1500 hp E Woodford O Term 2/1/2011 23 37 1000 hp E Marcellus O Term 7/1/2011 24 41 950 hp M I 25 42 650 hp M I 26 51 850 hp M I 27 52 850 hp M I 28 54 850 hp M I 29 56 1100 hp M Anadarko O Term 2/8/2011 30 57 1100 hp M Woodford O 2 wells 31 59 1000 hp E Bakken O Term 6/10/2011 32 62 1000 hp M Anadarko O Term 12/31/2010 33 70 450 hp M I 34 75 750 hp M I 35 77 1200 hp M Anadarko O 4 wells 36 94 1000 hp M I 37 97 850 hp M Anadarko O 12 wells M - Mechanical I - Idle E - Electric O - Operating 1 Rigs classified as "operating" are under contract while rigs described as "idle" are not under contract but are being actively marketed and generally ready for service. 2 The estimated contract duration is derived from discussions with our customer regarding their current projection of the days remaining to complete the project. Changes from the prior month are highlighted. -2- Cautionary Note Regarding Forward-Looking Statements The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements include, but are not limited to, comments pertaining to estimated contract duration.Such statements are subject to risks, uncertainties and assumptions, including, but not limited to, early termination by the customer pursuant to the contract or otherwise, cancellation or completion of certain contracts or projects earlier than expected, operating hazards and other factors described in Bronco Drilling Company, Inc’s. Annual Report on Form 10-K filed with the SEC on March 15, 2010 and other filings with the SEC, which are available free of charge on the SEC’s website at www.sec.gov.Bronco cautions you that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those projected or implied in these statements. Contact: Bob Jarvis Investor Relations Bronco Drilling Company (405) 242-4444 EXT: 102 bjarvis@broncodrill.com
